 

LOCK-UP/LEAK-OUT AGREEMENT

 

THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of
the 30th day of April 2013, (“Effective Date”) by and among Webxu, Inc., a
Delaware corporation (the “Company”), and the undersigned owner of the shares of
the Company’s common stock, $.001 par value per share (the “Common Stock”), set
forth opposite the undersigned’s name on the signature page of this Agreement.

 

R E C I T A L S :

 

WHEREAS, the Company and the undersigned, are parties to that certain Asset
Purchase Agreement dated on or about April 30, 2013 (the “Asset Purchase
Agreement”), pursuant to which (concurrently with the execution of this
Agreement) the undersigned has been issued shares of Common Stock from the
Company. Capitalized terms used in this Agreement, unless otherwise defined, are
defined in the Asset Purchase Agreement; and

 

WHEREAS, as contemplated and required by the Asset Purchase Agreement, the
undersigned desires to enter into this Agreement and restrict the sale,
assignment, transfer, conveyance, hypothecation or alienation of the Purchase
Price Shares contemplated as being issued under the Asset Purchase Agreement,
all on the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.    The undersigned hereby agree that, during the period beginning on the date
hereof and ending 180 days following the Closing of the Asset Purchase Agreement
(the “Lock-Up Period”), the undersigned will not sell, assign, pledge or
otherwise transfer any of the Purchase Price Shares that the undersigned
beneficially owns, including (i) all shares of Common Stock that the undersigned
may receive as a stock dividend or other distribution of shares of Common Stock,
and (ii) all other securities of the Company that the undersigned may receive in
a recapitalization or similar transaction, and the undersigned agrees not to
take any of the preceding actions, without the Company’s prior written consent.
In addition, the undersigned agrees that, during the Lock-Up Period, the
undersigned will not engage in (i) any short sale of any Purchase Price Shares
or other Common Stock, (ii) any hedging transaction regarding the Purchase Price
Shares or other Common Stock, or (ii) any grant of a put or call option
regarding the Purchase Price Shares or other Common Stock.

 

2.    The Purchase Price Shares may be transfer or sold under the following
circumstances:

 

A. The undersigned may transfer (i) all or any portion of the Purchase Price
Shares as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound by the restrictions set forth herein, and (ii) all or any
portion of the Purchase Price Shares to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound by the restrictions set forth
herein, and provided further than any such transfer shall not involve a
disposition for value. For purposes hereof, “immediate family and friends” shall
mean any relationship by blood, marriage, adoption, or close business
relationship.

 

1

 

 

B. Following the end of the Lock-up Period, if the Trading Limit as defined
below has been satisfied, an amount of the Purchase Price Shares equal to 5% of
the Daily Trading Volume as defined below shall be released daily from the
provisions of this Agreement. For example, if the 5% of the Daily Trading Volume
was determined to be 1,000 shares, the undersigned would have 1,000 Purchase
Price Shares released daily from the provisions of this Agreement.

 

The term “Daily Trading Volume” means the average trading volume of the Common
Stock as officially reported by the principal securities market in which the
shares of Common Stock are listed or admitted for trading (including the Amex,
Nasdaq Stock Market or the OTC Bulletin Board). The “Trading Limit” shall be
reached if, prior to the referenced date, the Daily Trading Volume reaches or
exceeds an average of 50,000 shares a day for 20 consecutive trading days. The
Daily Trading Volume and Trading Limit shall be appropriately adjusted should
the Company make a dividend or distribution, undergo a split or a reverse split
or otherwise reclassify, its shares of Common Stock.

 

3.    The undersigned consents to the entry of stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of shares of
Common Stock except in compliance with the preceding provisions of this
Agreement. The undersigned also consents to the placement of the following
legend on any and all stock certificates that evidence the shares of Common
Stock that are the subject of this Agreement:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDERS NAMED
THEREIN. A COPY OF THE LOCK-UP AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE COMPANY.”

 

4.    This Agreement will terminate Eighteen (18) months following the Effective
Date of this Agreement and thereafter all provisions and restrictions upon the
sale of the Purchase Price Shares contained herein shall cease and be of no
further force or effect.

 

5.    Notwithstanding anything to the contrary set forth herein, the Company
may, at any time and from time to time, waive in writing any of the conditions
or restrictions contained herein.

 

2

 

 

6.   Except as otherwise provided in this Agreement, the undersigned shall be
entitled to beneficial rights of ownership of the Purchase Price Shares,
including the right to vote the Purchase Price Shares for any and all purposes.

 

7.    This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

 

8.    All notices, instructions or other communications required or permitted to
be given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement at the addresses set forth on the signature
page below. All notices shall be deemed to be given on the same day if delivered
by hand or on the following business day if sent by overnight delivery or the
second business day following the date of mailing.

 

9.    This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof, and may not be amended except by a
written instrument executed by the parties hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY Webxu, Inc.         By: /s/ Matt Hill   Name: Matt Hill   Its:
Executive Chairman       THE STOCKHOLDER:       By: /s/ Ike Eze   Name: Ike Eze,
BarNone Inc.   Address: 101 Broadway, Suite 313     Oakland, CA 94607

 



3

 

 